

Exhibit 10.2

RESTRICTED STOCK AWARD AGREEMENT
Pursuant to
CONSTELLATION BRANDS, INC.
LONG-TERM STOCK INCENTIVE PLAN






Name of Participant:
Date of Grant:
Number of Shares:
Value of Each Share on Date of Grant:    $


This RESTRICTED STOCK AWARD AGREEMENT (the “Agreement”) confirms the grant by
Constellation Brands, Inc. (the “Company”) of shares of restricted stock
pursuant to the Company’s Long-Term Stock Incentive Plan, as amended from time
to time (the “Plan”). The Grant of Restricted Stock represented by this
Agreement shall be effective on the Date of Grant identified above.


PLEASE BE SURE TO READ ALL OF THE SPECIFIC TERMS AND CONDITIONS OF THE
AGREEMENT. FOR EXAMPLE, IMPORTANT ADDITIONAL INFORMATION ON VESTING AND
FORFEITURE OF THE RESTRICTED STOCK COVERED BY THE AWARD IS CONTAINED IN SECTIONS
2 AND 3 OF THE TERMS AND CONDITIONS. TO THE EXTENT ANY CAPITALIZED TERMS USED IN
THE TERMS AND CONDITIONS ARE NOT DEFINED HEREIN, THEY WILL HAVE THE MEANING
ASCRIBED TO THEM IN THE PLAN.


BY MY ELECTRONIC ELECTION TO ACCEPT THE TERMS AND CONDITIONS OF THIS GRANT OF
RESTRICTED STOCK, (WHICH SERVES AS MY ELECTRONIC SIGNATURE OF THE AGREEMENT), I
AGREE THAT MY PARTICIPATION IN THE PLAN IS GOVERNED BY THE PROVISIONS OF THE
PLAN AND THE AGREEMENT (INCLUDING ITS TERMS AND CONDITIONS). IF I FAIL TO ACCEPT
THE TERMS AND CONDITIONS OF THIS GRANT OF RESTRICTED STOCK WITHIN NINETY (90)
DAYS OF THE DATE OF GRANT SET FORTH ABOVE, THE COMPANY MAY DETERMINE THAT THIS
AWARD HAS BEEN FORFEITED.







--------------------------------------------------------------------------------

2



TERMS AND CONDITIONS OF RESTRICTED STOCK AWARD AGREEMENT


The Company and the Participant hereby agree as follows:


1.Grant of Shares. The Company hereby grants to the Participant, as of the Date
of Grant, subject to and in accordance with the terms and conditions of the Plan
and this Agreement, _______ shares of the Company's Class A Common Stock, par
value $.01 per share (the “Class A Stock”). (The grant of shares of Class A
Stock to the Participant, evidenced by this Agreement, is an award of Restricted
Stock (as defined in the Plan) and such shares of Restricted Stock are referred
to herein as the “Shares”.)


2.Vesting of Shares.


(a)    Service. Ownership of 100% of the Shares shall vest on _____________,
provided that the Participant continues as a member of the Company’s Board of
Directors until such date.


(b)    Death or Disability. If the Participant ceases being a member of the
Company’s Board of Directors as a result of the Participant’s death or
Disability, the Shares shall immediately vest. For this purpose, “Disability”
means a disability as defined under Treasury regulation section
1.409A-3(i)(4)(i)(A) which generally means that the Participant is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, as solely determined by the Board of Directors.


(c)    Termination. If the Board of Directors decides not to nominate the
Participant for an additional term as a member of the Company’s Board of
Directors, unless such decision is for Cause, the Shares shall vest on the date
of the Company’s next Annual Meeting of Stockholders, at which directors are
elected; provided that the Participant continues as a member of the Company’s
Board of Directors until such date.


(d)    Change in Control. The Shares are subject to the provisions of the Plan
pertaining to a Change in Control of the Company.


3.Forfeiture. Shares that do not become vested in accordance with the vesting
criteria set forth in Section 2 above (and any dividends or other distributions
related to such Shares) shall be forfeited to the Company.


4.Release of Shares. The Shares (and any dividends or other distributions
relating to the Shares) shall be held by the Company in a nominee account with
the Company’s transfer agent (or such other account as the Company shall
determine) for the benefit of the Participant until (a) the Shares become vested
in accordance with Section 2 above, and (b) the Participant has satisfied his or
her obligation to remit withholding taxes under Section 12 with respect to the
Shares that have become vested in accordance with



--------------------------------------------------------------------------------

3



Section 2 above (any Shares with respect to which both of these requirements are
satisfied are referred to as “Released Shares”, and the date on which both of
these requirements are satisfied with respect to Released Shares is referred to
as the “Release Date” with respect to such Released Shares). Promptly following
the Release Date, but subject to the provisions of Section 9 below, the Company
will (i) cause the Released Shares to be electronically transferred to an
account in the Participant’s name at the provider administering the Plan as it
relates to Restricted Stock (the “Administrator”) or to a book-entry account in
the Participant’s name with the Company’s transfer agent for the Class A Stock,
and (ii) cause any dividends or other distributions relating to the Released
Shares to be paid to the Participant or deposited to an account in the
Participant’s name with the Administrator. The Company reserves the right to
transfer (or cause its transfer agent to transfer) to its treasury any Shares
that are forfeited pursuant to the Agreement or the Plan and to recover and
receive any dividends or other distributions relating to such forfeited Shares,
in each case free of any claim or right of the Participant.


5.Transferability. The Participant shall have no right to sell, assign,
transfer, pledge or otherwise encumber the Shares in any manner until the Shares
have become Released Shares. In the event that the Company permits the
Participant to arrange for sales of Shares through the Administrator prior to
the Release Date of the Shares (for the purpose of satisfying any payment
requirement under Section 12 or otherwise), the Participant acknowledges and
agrees that the Company may block any such sale and/or cancel any order to sell
placed by the Participant, in each case if the Participant is not then permitted
under the Company’s insider trading policy to engage in transactions with
respect to securities of the Company. If the Company determines that the ability
of the Participant to sell or transfer Released Shares is restricted, then the
Company may place a stop transfer notation on its books with respect to such
Released Shares and the Participant may only sell such Released Shares in
compliance with such notation.


6.Section 83(b) Election. The Participant may elect, within 30 days of the Date
of Grant pursuant to Section 83(b) of the Internal Revenue Code, to include in
his or her gross income the fair market value of the Shares covered by this
Agreement in the taxable year of grant. If the Participant makes this election,
he shall promptly notify the Company by submitting to the Company a copy of the
statement filed with the Internal Revenue Service in which the Participant makes
such election.


7.Clawback. If the Company subsequently determines that it is required by law to
include an additional “clawback” or “recoupment” provision to outstanding
awards, under the Dodd-Frank Wall Street Reform and Consumer Protection Act or
otherwise, then such clawback or recoupment provision shall also apply to this
Award, as applicable, as if it had been included on the Date of Grant.


8.General Restrictions on Transfer or Delivery of Shares. The Company shall not
be required to transfer or deliver any Released Shares or dividends or
distributions relating to such Released Shares until it has been furnished with
such opinions, representations or other documents as it may deem necessary or
desirable, in its discretion,



--------------------------------------------------------------------------------

4



to insure compliance with any law or Rules of the Securities and Exchange
Commission or any other governmental authority having jurisdiction under the
Plan or over the Company, the Participant, or the Shares or any interests
therein. This award of Restricted Stock is also subject to the condition that,
if at any time the Committee administering the Plan shall determine, in its
discretion, that the listing, registration or qualification of the Shares (or
any capital stock distributed with respect thereto) upon the New York Stock
Exchange (or any other securities exchange or trading market) or under any
United States state or Federal law or other applicable Rule, or the consent or
approval of any governmental regulatory body, is necessary or desirable as a
condition of, or in connection with, the granting of the Award of Restricted
Stock evidenced by the Agreement or the issuance, transfer or delivery of the
Shares (or the payment of any dividends or other distributions related to the
Shares), the Company shall not be required to transfer or deliver any Released
Shares or dividends or distributions relating to such Released Shares unless
such listing, registration, qualification, consent or approval shall have been
effected or obtained to the complete satisfaction of the Committee and free of
any conditions not acceptable to the Committee.


9.Rights as Shareholder. Except for the dividend and distribution restrictions
described below, and the transfer and other restrictions set forth elsewhere in
this Agreement and in the Plan, the Participant, as beneficial holder of the
Shares, shall possess all the rights of a holder of the Company's Class A Stock,
including voting, dividend and other distribution rights, provided, however,
that prior to the Shares becoming Released Shares, the Shares, as well as any
dividends or other distributions with respect to the Shares, shall be held in
the manner described in Section 4 above. Any dividends or other distributions
with respect to the Shares in the form of capital stock shall be treated as
Restricted Stock in the same manner as the Shares. If the underlying Shares are
forfeited to the Company, then any dividends or other distributions with respect
to such Shares, shall be forfeited to the Company.


10.Adjustment of Shares. As provided by the Plan, in the event of any change in
the capital stock of the Company by reason of any stock dividend, stock split,
recapitalization, reorganization, merger, consolidation, split-up, combination,
or exchange of shares, or rights offering to purchase capital stock at a price
substantially below fair market value, or of any similar change affecting the
capital stock, the Shares shall be adjusted automatically consistent with such
change to prevent substantial dilution or enlargement of the rights granted to,
or available for, the Participant hereunder.


11.Address for Notices. All notices to the Company shall be in writing and sent
to the Company’s General Counsel at the Company’s corporate headquarters.
Notices to the Participant shall be addressed to the Participant at the address
as from time to time reflected in the Company’s records as the Participant’s
address.


12.Responsibility for Taxes.


(a) The Participant acknowledges that the ultimate liability for all taxes or
other tax related items (“Tax-Related Items”) related to the Participant's
participation



--------------------------------------------------------------------------------

5



in the Plan and legally applicable to the Participant is and remains the
Participant’s responsibility. The Participant further acknowledges that the
Company (i) makes no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect to the Shares, including,
but not limited to, the grant or vesting of the Shares, the subsequent sale of
Shares and the receipt of any dividends; and (ii) does not commit to and are
under no obligation to structure the terms of any Award to reduce or eliminate
Participant’s liability for Tax-Related Items.


(b) The Participant shall remit to the Company (or any of its Subsidiaries, as
directed) the amount needed to satisfy any federal, state or local income taxes,
social security taxes, or other employment withholding taxes that may arise or
be applicable as the result of a Section 83(b) election, the vesting of the
Shares or otherwise. In the event the Participant fails to remit such cash
payment to the Company, the Company may deduct any required withholdings from
other cash compensation payable to the Participant or any cash dividends
otherwise payable to the Participant or take such other actions it deems
appropriate. Further, the Company may withhold from proceeds of the Shares,
otherwise to be delivered to the Participant following vesting in accordance
with Section 2, either through a voluntary sale or through a mandatory sale
arrangement (on Participant’s behalf pursuant to this authorization); provided
that the withholding from proceeds will not exceed the amount necessary to
satisfy the applicable statutory minimum withholding obligation. Notwithstanding
anything to the contrary in the Plan, the Participant shall not be entitled to
satisfy any withholding obligations that arise as a result of the Agreement by
having Shares withheld by the Company or by delivering to the Company any shares
of capital stock of the Company.


13.Binding Agreement. Subject to the limitation on the transferability of this
Award contained herein, the Agreement shall be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.


14.Plan Governs. The Agreement is subject to all terms and provisions of the
Plan. In the event of a conflict between one or more provisions of the Agreement
and one or more provisions of the Plan, the provisions of the Plan shall govern.


15.Governing Law. The Agreement shall be construed in accordance with and
governed by the laws of the State of Delaware, United States of America,
regardless of the law that might be applied under principles of conflict of
laws.


16.Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of the Agreement.


17.Severability. In the event that any provision in the Agreement shall be held
invalid or unenforceable, such provision shall be severable from, and such
invalidity or unenforceability shall not be construed to have any effect on, the
remaining provisions of the Agreement.



--------------------------------------------------------------------------------

6





18.Modifications to the Agreement. The Agreement constitutes the entire
understanding of the parties on the subjects covered. The Participant expressly
warrants that he or she is not executing the Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to the Agreement can be made only in an express written contract
executed by a duly authorized officer of the Company.


19.Amendment, Suspension or Termination of the Plan. By accepting this Award,
the Participant expressly warrants that he or she has received a right to an
equity based award under the Plan, and has received, read, and understood a
description of the Plan. The Participant understands that the Plan is
discretionary in nature and may be modified, suspended, or terminated by the
Company at any time.


20.Electronic Delivery and Execution. The Participant hereby consents and agrees
to electronic delivery of any documents that the Company may elect to deliver
(including, but not limited to, plan documents, prospectus and prospectus
supplements, grant or award notifications and agreements, account statements,
annual and quarterly reports, and all other forms of communications) in
connection with this and any other Award made or offered under the Plan. The
Participant understands that, unless revoked by the Participant by giving
written notice to the Company pursuant to the Plan, this consent will be
effective for the duration of the Agreement. The Participant also understands
that he or she will have the right at any time to request that the Company
deliver written copies of any and all materials referred to above. The
Participant hereby consents to any and all procedures the Company has
established or may establish for an electronic signature system for delivery and
acceptance of any such documents that the Company may elect to deliver, and
agree that his or her electronic signature is the same as, and will have the
same force and effect as, his or her manual signature. The Participant consents
and agrees that any such procedures and delivery may be affected by a third
party engaged by the Company to provide administrative services related to the
Plan.



